Title: To Thomas Jefferson from Charles Pinckney, [3] December 1800
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
[3] December 1800 In Columbia

I wrote you yesterday a short Letter of sincere congratulation on our success in the Election & as it will be some time before I can be  at Washington I wish to detail to you the reasons that will inevitably detain me.—When I was two Years since a candidate for the Senate I pledged myself to the republican Interest of this State to use every Exertion in my power to make a peace with France & place You in the chair & told them that from my belief of their principles & some little knowledge of the American Character & people that I believed they only wanted to be properly informed & some Exertions to be used & persevered in to do every thing that was right—In a confidence in my Industry at least & perseverance, the upper Members on this occasion gave up in my favour a rule they had always observed, which was to have one senator from the Upper & one from the lower country, & elected me—You know what has since happened with respect to France & my Exertions on that subject & it only remained at the present time to realize our Expectations respecting your Election.—I clearly foresaw that if Pennsylvania did not vote fully, the Fortune of America depended in a great Measure on the Vote of this state. I also saw that the nomination of General Pinckney was done with a View to divide us & particularly calculated to place me in a difficult & delicate & perhaps dangerous situation—they supposed I had some influence here & thought that family reasons or the number of, otherwise good republicans who would from private & personal attachment support General Pinckney, would draw me off or at least neutralize me—You must remember I mentioned this to You in Philadelphia & the Event has fully justified the opinion I had at that time formed—I returned in June & immediately commenced my Writings & operations for the Elections that were to take place in October throughout every part of the state.—The particulars of the Charleston Election I transmitted & from the Loss of that (they have 17 Members) I found it was indispensable to redouble my Exertions—the Weight of Talent, Wealth, & personal & family influence Brought against us were so great, that after the Charleston Election was lost many of our most decided friends began to despair—the federal party acquired immense confidence & it was under these circumstances I found it indispensable to come to Columbia myself & remain there until the Election was over.—Most of our friends believe that my Exertions & influence owing to the information of federal affairs I gave them, has in a great measure contributed to the decision & firmly believing myself that they were indispensable to Your Success I did not suppose myself at Liberty to quit Columbia until it was over— —they have insured to me the hatred & persecution of the federal party for ever & the Loss of even the acquaintance or personal civility of many of my relatives, but I rejoice I have done my duty to my  country & shall ever consider it as among the most fortunate Events of my Life—. If as Governour Monroe writes me Pennsylvania is uncertain, & South Carolina has decided the Point, I shall doubly rejoice at the honour she has done herself & “that she is South Carolina still”— —I am uncertain Yet when I shall, from important public reasons, be able to set out or whether by sea or Land.—I am at present better employed here in fixing the republican Interest in this state like a rock against which future federal storms may beat with less probability of success & when this is finished & the Election of a Senator over I mean to set out.—In the interim believe me with affectionate attachment & great respect
Dear Sir Yours Truly

Charles Pinckney


For fear of accidents to my former Letter I inclose You a Duplicate of the Charleston Petition to shew what Difficulties we had to encounter there & the List of the Votes for Electors here to shew how hard & strongly contested their Election has Been at Columbia— —General Pinckney has taken his seat in the senate the first Day & is now in Columbia— —

I am so occupied here Night & Day in public Business that I have Not one Moment to write to my friends & therefore I will thank You to communicate to my worthy friends General Mason & the Mr Nicholas’s & Mr Burr all such intelligence from our state as I send You or may transmit & you think I would wish them to know.—
This will be delivered to You by a Very confidential young man Who carries our eight Votes for Yourself & Mr. Burr & We have been at some pains to get so confidential a [Man] to carry them— —
Post Script—
Since writing the within I have some reason to Believe that much unfounded  & pretended friendly information may be transmitted to promote applications to You & to decieve. I have therefore to request that so far as respects South Carolina, You would be so good as to wait the arrival of a Body of information I am collecting for your use & intend, if nothing prevents, to Bring with me—When I arrive I will submit it to You merely for your information on such subjects as are interesting to the Republican Interest in this State & your own Superior Judgment will afterwards always best & most safely determine what is right or ought to be done—

